  USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1 filed 08/19/20 page 1 of 4

United States District Court
Northern District of Indiana
Hammond Division                                               Case No. 2:20-cv-307



Plaintiff




D e f e n da n t s


                                                         Notice of Removal




                                                               64d05-2008-ct-

                          006083.

                                              6 2020




                                                  5 2019



                                                           a




                     28             1446( )



                                                       Notice of Removal | Page 1 of 4
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1 filed 08/19/20 page 2 of 4




                             18, 2020,          $300,000

                                                               $75,000




                            17

                                         1332

                                    2015        lexis 83647            2015


            28          1332
                    8a 2



                        b

                                                           435 f 3 813 816 7
                 2006



                                                472 f 3 506 7         2006




                                                    Notice of Removal | Page 2 of 4
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1 filed 08/19/20 page 3 of 4




                 75 000




                          19, 2020
                                                                      19606-64
                                      Jones Obenchain, llp
                                          600 KeyBank Building
                                          20 2 S . M i c h i g a n S t.
                                          P o s t O f f i c e B ox 4 5 7 7
                                          South Bend, IN 46634-4577

                                          5 74 . 2 3 3 . 11 9 4 | 5 74 . 2 3 3 . 8 9 5 7 fa x

                                          jtv@jonesobenchain.com




            28            1332
            28            1441       28                1446
            28            94     3



                                                                        Notice of Removal | Page 3 of 4
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1 filed 08/19/20 page 4 of 4


          Certificate of Service
                      19 2020




                104
                                47404-5295




                                                19606-64




                                                 Notice of Removal | Page 4 of 4
